UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LUIS JAIME VARGAS ESPINO,

                                Plaintiff,           19-cv-335 (JGK)

                - against -                          ORDER

525 GRAND STREET, LLC, ET AL . ,

                                Defendants.


JOHN G. KOELTL , District Judge :

        The plaintiff may file and serve the amended complaint by

March 20, 2020.

        The case is referred to Magistrate Judge Moses for purposes

of settlement. The parties should report to the Court on the

results of the settlement discussions within five days of the

conclusion of settlement discussions . If the case is not

settled, the parties should confer among themselves and together

submit a joint pretrial order to the Court also within five days

of the conclusion of settlement discussions .



SO ORDERED .

Dated :         New York, New York
                March 9, 2020

                                              United States District Judge




COC#
       ____
[__:JC0L'i..:1',T
FLECTRONICA~L Y FILE::)

DATE FILED:
                  ._,,,,,___.
